Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 1, 2015

                                       No. 04-15-00491-CR

                                  Ex Parte Jessica CASTILLO,
                                            Appellant

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 475264
                          Honorable Jason Garrahan, Judge Presiding


                                          ORDER
        On August 3, 2015, appellant filed her notice of appeal. On September 29, 2015, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be
due within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court